 



Exhibit 10(CC)

THIRD AMENDMENT TO
THE O.M. SCOTT & SONS COMPANY
EXCESS BENEFIT PLAN

     WHEREAS, The Scotts Company (“Scotts”) sponsors The O.M. Scott & Sons
Company Excess Benefit Plan (the “Plan”); and

     WHEREAS, on March 18, 2005 (the “Effective Time”), Scotts consummated the
restructuring of Scotts’ corporate structure into a holding company structure by
merging Scotts into a wholly-owned second-tier Ohio limited liability company
subsidiary, The Scotts Company LLC (the “Company”), pursuant to the Agreement
and Plan of Merger, dated as of December 13, 2004 (the “Merger Agreement”), by
and among Scotts, The Scotts Miracle-Gro Company (“Scotts Miracle-Gro”) and the
Company; and

     WHEREAS, in connection with and as a result of the merger of Scotts into
the Company, the Company assumed, as of the Effective Time, the Plan and all
obligations and liabilities of Scotts thereunder; and

     WHEREAS, Section 6.1 of the Plan provides that the Company may amend the
Plan;

     NOW, THEREFORE, effective as of March 18, 2005, the Plan is amended as
follows to reflect the Company’s assumption of the Plan:

          1. The title of the Plan is amended to be “The Scotts Company LLC
Excess Benefit Plan.”

          2. Section 1, the definition of “Base Plan” is amended and restated to
read, in its entirety, as follows: “Base Plan” means The Scotts Company LLC
Associates’ Pension Plan.

          3. Section 1, the definition of “Company” is amended and restated to
read, in its entirety, as follows: “Company” means The Scotts Company LLC, an
Ohio limited liability company.

          4. Section 1, the definition of “Plan” is amended and restated to
read, in its entirety, as follows: “Plan” means The Scotts Company LLC Excess
Benefit Plan.

     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed on
this 6th day of May, 2005, to be effective as of March 18, 2005.

       

  THE SCOTTS COMPANY LLC



  By: /s/ Christopher L. Nagel

Print Name: Christopher L. Nagel

Title: EVP and Chief Financial Officer

